Citation Nr: 0336856	
Decision Date: 12/31/03    Archive Date: 01/07/04

DOCKET NO.  03-00 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for lumbar strain with 
degenerative changes, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patricia Olson, Law Clerk




INTRODUCTION

The veteran had active military service from February 1994 to 
February 1998.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2002 rating decision by the 
Cleveland, Ohio Regional Office (RO) of the Department of 
Veterans Affairs (VA). 

REMAND

A preliminary review of the record discloses a need for 
further evidentiary development in this case.  

The portion of the Schedule for Rating Disabilities - 
Musculoskeletal System (38 C.F.R. § 4.71a) that involves 
disabilities of the spine was changed.  See 68 Fed. Reg. 
51454-51458 (August 27, 2003).  The change was effective 
September 26, 2003 and provides new criteria for rating 
disorders of the spine.  In addition, in his August 2001 
Statement in Support of Claim, the veteran stated that he 
suffered from degenerative disc disease and requested that it 
be service connected secondary to his service-connected 
lumbar strain.   His last VA compensation examination was in 
September 2001. 

The Board must also address the Veteran's Claims Assistance 
Act of 2000 (VCAA) that became law in November 2000.  The 
VCAA provides that VA shall make reasonable efforts to notify 
claimants of the relevant evidence necessary to substantiate 
a claim for benefits under laws administered by VA.  The VCAA 
also requires VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2003); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F. 3d 1339 (Fed. Cir 2003).

A review of the claims file reveals that the veteran has not 
been properly notified of the provisions of the VCAA.  In 
particular, it appears that the veteran was not notified as 
to the evidence necessary to substantiate his claim.  
Therefore, it is apparent that the Board must remand this 
case to ensure that the veteran is properly notified of the 
VCAA and to determine whether all evidence needed to consider 
the claim has been obtained.  

Accordingly, this case is remanded for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed under 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107 (West 2002), 
including written notice of the 
evidence, if any, the veteran is 
expected to provide in support of his 
claim and the evidence, if any, that the 
RO will obtain for the veteran.

2.  The veteran should be scheduled for 
the appropriate VA examination to 
determine the current severity of his 
service-connected back disability.  The 
claims file should be made available and 
reviewed by the examiner in connection 
with the examination.  All indicated 
special tests and studies should be 
accomplished and included with the 
examination report.  Functional 
impairment should be described as wells 
as the affect of the service-connected 
back disability on employability.

3.  The case should be reviewed on the 
basis of the additional evidence.  If the 
benefit sought is not granted in full, 
the veteran should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 
4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                  
_________________________________________________
John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.   This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.   
38 C.F.R. § 20.1100(b) (2003).




